OFFICE   OF   THE   ATTORNEY    GENERAL    OF   TEXAS
                                       AUSTIN




       Hon.v. a. Gooaman,
       Ploe-C%afrmsnof thp a05mtt30
          areatad by I?ouse Simple Reeolu-
          t1oo 232,




,..:                                                        ur letter at resent
                                                            at on ~theabove
       d7lea    subject.                                  r letter 88 ~ollowar
                                                  on es to thetlldlt~

                                                rim3   in Fort Korth
                                                  They tell IPOthat Home
                                n ZWie    noi    a valid reoolutlon tLt-


                                     re Em an opinion on riause3inlpleResolu-
                                   plezacntto Ecuas Simple Resolution E32,
                                   t a~go~rf~te~   $2,500.00 far the aon-
                                   s oo?a!!lttce. Th4y date the ~oxdlxq of
               the supplementciidnot awakeHouse Simple Reeolutlan 232
               vaua  in8O!htmii a8 ft &ass ae 8 basltafor the eppm#lr-
               tion ?c':,!.l~e xmp3.s 232.
                  +l?hfj
                       r9eson I wnnt t!i!eo,?inlonis that 8 greet
               4s~l of ar1tl.cI.m1~ aevelopirq?bemuse of t.*.eImotivity
                       comittae. T%.Ipublic 1s crltlaizlni:
               or t.5.18                                     nll msm-
               hem of this  comfttee.   Xe are fiavlngto t&e this orit-
                iclopl beqauae the Cheirmanwill do aothlng about jt
                and lithis eontinnea, I shall be aompeled to nsk
                for dissolutionof thJs oommittee.
                   *It 1s a shame thrrtthe Stata’s money should:be
                8pwnaerea in thi8 ~~pmierana met o~pooifilly  th8t
                such D need lnoastipationIs not being Dade.
                   *I will fqi~reoietayour opinion on t%e vdlia-
                ltp of this resolution. Personally,I do not be-
                lieve the aoaznlttaehas any authoritywhatsoever
                to aat after,ths Ss~sion. I want your oplnlcm in
                owe I cianxwt strai@ten tkis out and get some-
    .           thln5 done.*
                   On.Xay 3   104pI,H3use Bimplo ResolutionRo. 8X:, pro-
          vtding fo'or
                     a 60848
                           itt4e to lnrcsiigatc tht sale of ecrtaln meet
          rrum deed, @aaeezous and other sick animals, WWJ offered ana
          adoptal by the House of Reprere&:t6tfrco. TM5 rerolutionap-
           earson pages EM3 and 362% al the Boua4 3~1~91 Tsxa4 &th
          e,gi8laturs. ,l!hiroandttes wae 4mp4wered to hoid lnrsstl
          t$ons, qnaui~narltneaeas,   eoaq!eltheir attendanue,punnisb$'or
          eoatempt, Jiafre
                         taoir   OS,,
.,z;~~..;~'.'~::::;:,:~;'~iadinrjrr,
                   fa'.;s)l*.
                           &,&&&&,   ,rMe, of ..pmc.edura
                                               the #ytv &&&$on by hag :i ,i:~.
                                        Q,jyln;j,      ,~a&..
                                                            *.port.:tbslr.  ~:~.
                     fan. On the same day unanimousaonrent 148 @tmtcM
          future rresa
          to increase We melabers or the oonrmlttee  from fire to eight end
          the Speaker a? the Rouse appointed the meeabereof tba eomgitte=e.
          See page d639 of F&use J-1.
                   OnMay 11, 1943, the eommltteaeppointoa by virtue of
         House Simple R&solutionNo. Z38, reportedto the House the work
         that had bsen.done   by the eomfalttae.Thlu report a .mara on
         pages SO61Co 9063 of the ZMise Jourrml, the cantan %8 of whlah
         attempted to show the as lotible oonaltlonaexlstlnF ~Snthe
         stookyardeanb 414umsAp        plants 0r IAlE state  ihe report
         ooneludedwith ths &eommendetlon thst the eomml~tee be ln-
         5tru6teQ tc ml4    rwther  lnveot~gationain en errort to for-
         mulate 'adequateJ.s&lotion thd ~111 etop the aal6 of dlseasd
         meat for humm oonsmptlon.      On the 8-e day, Rouse Simple
         R44oktioa fro.306 wan Sfcred and adopted. It ocean in part
          aa follbws~

                   "Be It Resolved that en approprlati~:m of twen-
                ty-five hunarec!($&,500.00)Uoll~rre be agnpriatea
     Hon.   V.   6.    Qosdman,    p.    3




            out 0r the ormttnr&r.~ expense funO of t?,e?!wse of
             Kepr4aentdJvee             tar the    :~urpone or bermyinq         the a-
            Peres or aald ammittee %rtfr the 4:?t!l Legislature
            h88 adjourned, In order that aaid oommlttec, operat-
            in& under House Simple E;eaolut!onho. 232, map oon-
            tlnu4 to lnvostlgateand brire to ?ubllc attent~lon
            suah praotiaas,in order th:t such practice6 may be
            a0pp0e .*
              The Suprdae Court or Texas in tha aesa or Terr411 ve.
     zing, 113 Ter. e37, 14 3. '3.(26) 786, held thet elthar nouse of
     the Leglalature by its own resolutionooul6 areato snd author164
     a ao6u&ttse to sit and aot after adjournmental the a4eslon. ws
     quote in part,from the dealsion aa follorasr

                *Sitme eaoh hous 4:~ntinuaa in exlst4noe after
            th4 end of n le(Zinlatlve neesion, a6 aet4tin4d in
            Brergoson v. Maddox, 114 Tex. 93, 95, 98, 383 S.W.
0W3, nna sin06  sach boufm le investedwith  inaepend-
            sat respoeeibllltiesana dutle6, and 1~ the a010
..~. ",     jad~d~or  Its ownrules of pmo4abr4, w4l$zinh the
            porrsrof eaoh houaa or or the Lsglelatureoannot
            be~aenled to nam4 oofilmltt446to sit, either dur-
            ing       sses1om     of    the   Leglelature   or   in   ro0e88~    ror   tb
            purposeof fiathorln~g         00mid4ree regul-
                               1nSor;;stl.w
            ;:z;~or helpful t4 tnll6hteaedor 4~14lent legisla-
                .
                 Vhts authority of oaoh houao to use laglsla-
            tote 408dtt04s 0r inquiry sad invegt*tlon $8 af-
            finned in Cooley*s ConstitutionalUmltations (8th
            Ed.)   at page 275, where the author s4y6:

               **&ah hause mat also ba alLorrred to prooecd
            in Its oun way In the aolleotlonof such lnforme-
            tion a6 may aeam laportant to 6 proper diechar of
                         Ena whenever It la deem44 daeirable
            :tafbn~~tirine
            that wftness46 should be 4xmufmC, the power and au-
            thority to a0 84 is very properly referred to a ooa-
            mlttes, with any power6 650* of rlnal l8&latlv4
            or judlclal aotion a6 may s4em neoessary or exped-
             lent in the prtloulbr                oese.*+

     This deaf&on ie also .4nexpra9sslon
                                       of the reoo@aiacsd
                                                        loglsla-
     tlve praotloe in Texas.
  Hsm. 8. Il.t&odmaB, p. 4


           In Opin. Ho. O-Q% thin depsrtarent  held thet s
  simple ho2sc resolutionmay create fico.mmittee    end eutborlz6
  it to At end mat after  adjoufna;ent of thc~ stmslon  but JUY-
  lr* the tsrm of 0CPice 0: the Legioletura,
                Rouse Simple R+solutlonNo..232 areetnd a aommlttee
  to make lnvestl~tlons into sales cf diseased meet for humsa
  OOllRQUlFtiOQ    BGd to report to the 49ttrS8ssl,onOf the Lc~lsls-
  turn or any hmme saasion. This Is +nd,iaative        of the fast thnt
  the oommltteeK'REempoweredta alt and aet after adjournment
  of the pressnt xasslon, esgeclallyso in vlcw of thfilimited
  time batwetr the crertlon of the sommitteeand the adjounment
  of the Le&iilaturs. Se art?thus of the opinion that gouse Simple
  RgeolutfonNO. h3% created a cotbafttee      wi:ichGOrilds:t ani?eat
  after the adjournmentof the i.ecislntureT
          Assuming the oommlttecacreeted by I&use SlmpLe Raeolu-
 ,tlonRo. 232 did erpirs upon the sdfoumacnt   of the 48th I.s&s-
 Aatum, although we belleve to the oontmry~ neverthslsss,thiu
  cWtt.ee wa8 revived by House Slmpla Reeolutlori Ro. So6 rhieh
 sxtendd the oommlttee arPetsd by !&use Slmpls ReeolutI.Cbn Be.
 Z3e to sperats after the adjournxaent of the 48th Legisiaturtband
~: U~plWJPiUtsd       8~ ‘OWtlkiB   (i-   MIt;   ~Oi   fhC~:,tdS@&tiC~‘cr*p~d~~flld
  of the Gouse 0r liepreseatatlveagor the purpose of defrayln$ the
  mxpsnses af the oomudttee. 39%believe that a resolutionean be
  ravlved by a subsequent rwsolutionwith mrG?mEtIS 01&y toits
  tltls wititouta reeltfitj.nn
                             of Its eontents ss requiredbf a law,
  ulnae the court.mdo make a dirtlnotlonbetween a'resolutlonand
  a law. We tioshelmv. Rollins, 79 8. &. (28) 678, writ of error
 dlsaisaed.

                  It 16, ‘thawrors,       the oplnlon         or   thin depaWnt       that
 Rouse ~lmpls ResolutionNo. ~ZS?.,
                                 48th~&gislature, is a valid
 msolutlon and the aonm&lttesoreated thereby may sit adl aot.
 after~the mdjdurnmentof the 48th Legislatureup to the aonveu-
 ing 0r th* 49th Ls&izleturs.
                                                             Very truly yours


                                                       BY /a/       Fred 0. CharidLer'
                                                                           Auslstmnt
                                                       By /a/          'Robert0. Koah